IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-50520



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SCOTT WILLIAMS,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-97-CA-081
                         - - - - - - - - - -
                           February 4, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Scott Williams has applied to this court for a certificate

of appealability relative to the district court’s denial of 28

U.S.C. § 2255 relief from his sentence for conspiring to

distribute methamphetamine.   The application is DENIED.

     Williams’s contentions that he is entitled to relief on

authority of 18 U.S.C. § 3582(c)(2) or 28 U.S.C. § 1651(a), the

All Writs Act, have no merit.   Therefore, the district court’s

denial of relief on these claims is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50520
                               -2-

     The court will not consider, on the merits, Williams’s

contention that he is entitled to 28 U.S.C. § 2241 habeas corpus

relief because the § 2255 remedy is inadequate and ineffective.

Williams presents this claim for the first time on appeal, and he

has not attempted to show that plain error was implicated.    See

United States v. Calverley, 37 F.3d 160, 162-164 (5th Cir. 1994)

(en banc).